16814DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Argument 1: The applicant argues that Trotta discloses a transmitting antenna that is configured to transmit from both sides of the transmitting antenna, and receiving antennae, each of which is configured to receive signal only from one side of the respective receiving antenna. On the other hand, a reception antenna of the amended claim 1 is configured to receive signals from both sides. 
Response 1: The Examiner disagrees. Claim amendment has changed the scope of invention. Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument 2: The applicant argues that Trotta cannot reasonable be combined with Moenkemueller to disclose every feature of amended claim 2.
Response 2: The Examiner disagrees. Claim amendment has changed the scope of invention. Applicant’s arguments has been considered but are moot because the new 

Argument 3: Regarding Claim 3, the applicant argues that Inomata does not disclose radar, for this reason Inomata is unable to disclose detecting an occupant sitting in the rear seat.
Response 3: The examiner disagrees. Inomata describes that the time-domain data row 133 acquired through the inverse Fourier transformation is then stored in the storage unit 130…this time-domain data row 133 corresponds to an impulse response which is received when a so-called pulse wave is sent out, and includes information about the electric wave reflected by the target 400…therefore, in order to acquire the information about the electric wave reflected by the target 400, the difference between the time-domain data row 133 and a time-domain data row which is acquired in advance in an initial state without any target 400 is calculated (paragraph 41).

Argument 4: Regarding Claim 5, Kim does not disclose “a reference indicator arranged in the indoor space.”
Response 4: The Examiner disagrees. Kim describes that if determining that the location of the front seat 11 is the reference location in operation S140, that is, if determining that a position in the front-rear direction of the front seat 11 and an angle of a front seat backrest 15 are a reference positon and a reference angle, respectively, the object detection apparatus 100 may control the sensor 120…in this case, in operation S160, the sensor 120 may detect an object around the rear seat 21 (paragraph 102); if 

Argument 5: Regarding Claim 6, the applicant argues that disclosure of Breed simply discloses weighting of the extracted data based on seat track position an reclining angle, but does not disclose that the positional/angle data are used for discovery of the target.
Response 5: The Examiner disagrees. Breed discloses that Figure 19(b) is a diagram similar to Figure 19(a) showing a step of extracting data based on the normalized reflected waves and a step of weighting the extracted data by employing the data of the seat track position detecting sensor, the data of the reclining angle detecting sensor, and the data of the weight sensor (paragraph 97).

Response 6: The Examiner disagrees. Lee (‘080) describes that the thickness of the insulating substrate 603a on the back side of the ground plane 602 is shown larger than the thickness of the insulating substrate 603 on the top side of the ground plane 602 so as to improve bandwidth and efficiency, which can be employed with other antenna configurations described herein (Fig. 3a-3d; paragraph 91).

Argument 7: Regarding Claim 9, the applicant argues that Trotta discloses placing a waveguide on a surface of an antenna, Accordingly, Trotta fails to disclose that a waveguide is placed on a substrate surface opposite of the antenna.
Response 7: The Examiner disagrees. Claim amendment has changed the scope of invention. Applicant’s arguments has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendment to claim 5 overcomes 112(b) rejection.
Applicant’s arguments regarding claim objection is not persuasive.

Drawings
The drawings are objected to because Figures 1, 2A, 3A-3F, 4A-4B, 5A-5B, 6, 7A-7B, 8A-8B, 9A, 9B and 10-26 are missing suitable descriptive legends (as shown below).  Per patent rule 1.84(o), suitable descriptive legends may be used subject to .
    PNG
    media_image1.png
    377
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    335
    502
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    538
    479
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    523
    464
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    563
    467
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    536
    485
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    573
    465
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    547
    468
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    520
    253
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    532
    257
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    334
    471
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    415
    442
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    377
    487
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    370
    490
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    482
    418
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    366
    488
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    405
    422
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    424
    493
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    423
    419
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    373
    499
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    359
    533
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    355
    534
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    659
    477
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    381
    536
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    212
    289
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    280
    389
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    254
    379
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    310
    273
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    340
    342
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    344
    409
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    370
    543
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    352
    522
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    426
    536
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    698
    476
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    685
    428
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    373
    475
    media_image36.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
`For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukumatsu et al. (US 2012/0194377 A1).
Regarding Claim 1, Trotta et al. (‘636) anticipates “a radar apparatus (Fig. 2A-2C) (paragraph 28: radar apparatus), comprising: 
a transmission antenna configured to radiate a first electromagnetic wave in a first radiation angle range including a first direction and to radiate a second electromagnetic wave in a second radiation angle range including a second direction opposite to the first direction, wherein the transmission antenna is arranged on a first surface of a substrate (paragraph 37: a1) a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; and (a3) a second antenna that is formed on the second pattern-forming layer, is arranged on at least one side of both sides in the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction; paragraph 28: a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; and (a3) a second antenna that is formed on the second pattern-forming layer, is arranged on at least one side of both sides in the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction; (b) a transmitter that selects one of the first antenna and second antenna, and transmits electromagnetic waves via a selected one of the first antenna and second antenna); 
a reception antenna configured to receive a first reflected signal in which the first electromagnetic wave is reflected by a first target, and to receive a second reflected signal in which the second electromagnetic wave is reflected by a second target, wherein the reception antenna is arranged on the first surface of the substrate (paragraph 28: receives electromagnetic waves via a selected one of the first antenna and second antenna; and (d) a signal processor that selects one of the first antenna and second antenna for a transmission and reception; paragraph 27: a receiver that selects one of the first antenna and second antenna, and receives electromagnetic waves via a selected one of the first antenna and second antenna; paragraph 37: a receiver that selects one of the first antenna and second antenna, and receives electromagnetic waves via a selected one of the first antenna and second antenna); and
a circuit configured to detect the first target and the second target on the basis of first reflected signal and the second reflected signal (paragraph 37: a signal processor that selects one of the first antenna and second antenna for a transmission and reception, allows electromagnetic waves to be transmitted by the transmitter, and performs a process to detect a target based on a signal received by the receiver, wherein, provided that a detection area of the first antenna is a first area and a detection area of the second antenna is a second antenna paragraph 28: receives electromagnetic waves via a selected one of the first antenna and second antenna; and (d) a signal processor that selects one of the first antenna and second antenna for a transmission and reception, allows electromagnetic waves to be transmitted by the transmitter, and performs a process to detect a target based on a signal received by the receiver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (US 2012/0194377 A1), and further in view of Moenkemueller (US 2019/0092189 A1).
Regarding Claim 2, which is dependent on independent claim 1, Yukumatsu et al. (‘377) discloses the radar apparatus of claim 1.  Yukumatsu et al. (‘377) further discloses “an antenna configured to radiate a first electromagnetic wave in a first radiation angle range including a first direction and to radiate a second electromagnetic wave in a second radiation angle range including a second direction opposite to the first direction (paragraph 37: (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; and (a3) a second antenna that is formed on the second pattern-forming layer, is arranged on at least one side of both sides in the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction; paragraph 28: a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; and (a3) a second antenna that is formed on the second pattern-forming layer, is arranged on at least one side of both sides in the antenna array direction of the plurality of antenna elements of the first antenna section, and radiates electromagnetic waves in the antenna array direction; (b) a transmitter that selects one of the first antenna and second antenna, and transmits electromagnetic waves via a selected one of the first antenna and second antenna): and
a circuit configured to detect a first target in the first direction and a second target in the second direction on the basis of a first reflected signal of the first electromagnetic wave and a second reflected signal of the second electromagnetic wave, the first reflected signal and the second reflected signal being received by the antenna (paragraph 37: a signal processor that selects one of the first antenna and second antenna for a transmission and reception, allows electromagnetic waves to be transmitted by the transmitter, and performs a process to detect a target based on a signal received by the receiver, wherein, provided that a detection area of the first antenna is a first area and a detection area of the second antenna  is a second antenna paragraph 28: receives electromagnetic waves via a selected one of the first antenna and second antenna; and (d) a signal processor that selects one of the first antenna and second antenna for a transmission and reception, allows electromagnetic waves to be transmitted by the transmitter, and performs a process to detect a target based on a signal received by the receiver).”
Yukumatsu et al. (‘377) does not explicitly disclose “the radar apparatus is provided in a first seat in an indoor space, and wherein the first direction is directed in a forward direction relative to a backrest portion of the first seat, and the second direction is directed in a backward direction relative to the backrest portion of the first seat in the indoor space.”
Moenkemueller (‘189) teaches “the radar apparatus is provided in a first seat in an indoor space, and wherein the first direction is directed in a forward direction relative to a backrest portion of the first seat, and the second direction is directed in a backward direction relative to the backrest portion of the first seat in the indoor space (Figures 1-2; paragraph 39: a sensor arrangement in a backrest part 5 of the vehicle seat has a first receiving electrode E1 and a second receiving electrode E2. The two receiving electrodes E1 and E2 are in the same vertical portion of the backrest part 5 of the vehicle seat and are offset laterally and horizontally to each other as shown in particular in FIG. 4. Moreover, the two receiving electrodes E1 and E2 are offset relative to one another in the horizontal thickness direction of the backrest part 5 of the vehicle seat 2, as shown in FIGS. 1 and 2. The first receiving electrode E1 is close to the rear face of the backrest part 5, the second receiving electrode E2 is close to the front support surface of the backrest part 5).”

Regarding Claim 7, which is dependent on claim 2, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 2. Yukumatsu et al. (‘377) further discloses “the antenna includes a first antenna element group arranged on a first surface of a substrate, and wherein the first direction is a direction extending in a direction normal to the first surface (paragraph 37: a1) a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements; paragraph 28: a substrate that includes two or more pattern-forming layers which are layered via at least one insulating layer, the two or more pattern-forming layers including a first pattern-forming layer and a second pattern-forming layer, the first pattern-forming layer forming one of outer layers located at surfaces of the substrate, (a2) a first antenna that is formed on the first pattern-forming layer, includes a plurality of antenna elements arrayed in a row, and radiates electromagnetic waves in a layer direction of the plurality of layers corresponding to a direction perpendicular to an antenna array direction of the plurality of antenna elements).”
Regarding Claim 9, which is dependent on claim 7, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 7. Yukumatsu et al. (‘377) further discloses “the substrate includes a wave director on a second surface thereof, the second surface being a surface of the substrate opposite to the first surface (paragraph 18: directivity of the second antenna section can be farther directed toward the rear surface opposite to the surface in which the first antenna section is formed; paragraph 155: addition of the second antenna section 4 can be farther directed toward the rear surface oppositeto the surface in which the first antenna section 3 is formed).”
Regarding Claim 10, which is dependent on claim 7, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 7. Yukumatsu et al. (‘377) further discloses “the antenna includes a second antenna element group arranged on a second surface of the substrate, the second surface being a surface of the substrate opposite to the first surface (paragraph 18: directivity of the second antenna section can be farther directed toward the rear surface opposite to the surface in which the first antenna section is formed; paragraph 155: addition of the second antenna section 4 can be farther directed toward the rear surface oppositeto the surface in which the first antenna section 3 is formed).”
Regarding Claim 11, which is dependent on claim 10, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 10. Yukumatsu et “the number of antenna elements in the first antenna element group is different from the number of antenna elements in the second antenna element group (paragraph 78: As shown in FIG. 1, the radar apparatus 1 includes a first antenna section 3 (first antenna) and a second antenna section 4 (second antenna). The first antenna section 3 includes a first transmitting antenna group 31 and a first receiving antenna group 32. The first transmitting antenna group 31 is composed of an m (m is an integer of 2 or more) number of first antenna elements SBi (i=1 to m). The first receiving antenna group 32 is composed of an n (n is an integer of 2 or more) number of first antenna elements RBj (j=1 to n). The second antenna section 4 includes a second transmitting antenna 41 composed of a single second antenna elements SE and a second receiving antenna 42 composed of a single second antenna element RE).”
Regarding Claim 12, which is dependent on claim 2, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 2. Yukumatsu et al. (‘377) further discloses “the radar apparatus” as shown in Claim 1. However, Yukumatsu et al. (‘377) does not explicitly disclose “a vehicle”, “a seat including a backrest portion and a headrest portion, wherein the antenna of the radar apparatus is provided in the backrest portion or the headrest portion, and wherein a radiation direction of the first electromagnetic wave is directed in a forward direction relative to the backrest portion or the headrest portion, and a radiation direction of the second electromagnetic wave is directed in a backward direction relative to the backrest portion or the headrest portion.”
 teaches “a vehicle (paragraph 22: a seat-occupancy and occupant-class detector for a vehicle)”, “a seat including a backrest portion and a headrest portion, wherein the antenna of the radar apparatus is provided in the backrest portion or the headrest portion, and wherein a radiation direction of the first electromagnetic wave is directed in a forward direction relative to the backrest portion or the headrest portion, and a radiation direction of the second electromagnetic wave is directed in a backward direction relative to the backrest portion or the headrest portion (Fig. 1-2; paragraph 39: a sensor arrangement in a backrest part 5 of the vehicle seat 2 has a first receiving electrode E1 and a second receiving electrode E2. The two receiving electrodes E1 and E2 are in the same vertical portion of the backrest part 5 of the vehicle seat and are offset laterally and horizontally to each other as shown in particular in FIG. 4. Moreover, the two receiving electrodes E1 and E2 are offset relative to one another in the horizontal thickness direction of the backrest part 5 of the vehicle seat 2, as shown in FIGS. 1 and 2. The first receiving electrode E1 is close to the rear face of the backrest part 5, the second receiving electrode E2 is close to the front support surface of the backrest part 5).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Yukumatsu et al. (‘377) with the teaching of  Moenkemueller (‘189) to detect seat occupancy of a vehicle more reliably [Moenkemueller (‘189) – para 21].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (US 2012/0194377 A1)/Moenkemueller (US 2019/0092189 A1), and further in view of Inomata et al. (US 2007/0285233 A1).
Regarding Claim 3, which is dependent on claim 2, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 2. Yukumatsu et al. (‘377)/Moenkemueller (‘189) does not explicitly disclose “the circuit includes a memory that stores the first reflected signal and the second reflected signal in absence of the first target and the second target, and wherein the circuit is configured to detect the first target and the second target on the basis of a difference between the first reflected signal received by the antenna and the first reflected signal stored in the memory and a difference between the second reflected signal received by the antenna and the second reflected signal stored in the memory.”
Inomata et al. (‘233) teaches “the circuit includes a memory that stores the first reflected signal and the second reflected signal in absence of the first target and the second target, and wherein the circuit is configured to detect the first target and the second target on the basis of a difference between the first reflected signal received by the antenna and the first reflected signal stored in the memory and a difference between the second reflected signal received by the antenna and the second reflected signal stored in the memory (paragraph 41: The time-domain data row 133 acquired through the inverse Fourier transformation is then stored in the storage unit 130. This time-domain data row 133 corresponds to an impulse response which is received when a so-called pulse wave is sent out, and includes information about the electric wave reflected by the target 400. Therefore, in order to acquire the information about the electric wave reflected by the target 400, the difference between the time-domain data row 133 and a time-domain data row which is acquired in advance in an initial state without any target 400 is calculated).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Yukumatsu et al. (‘377)/Moenkemueller (‘189)  with the teaching of  Inomata et al. (‘233) for more reliable detection of target [Inomata et al. (‘233) – para 14].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (US 2012/0194377 A1)/Moenkemueller (US 2019/0092189 A1), and further in view of Breed (US 2008/0195261 A1).
Regarding Claim 4, which is dependent on independent claim 2, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 2. Yukumatsu et al. (‘377)/Moenkemueller (‘189) does not explicitly disclose “the circuit is configured to detect the first target and the second target on the basis of at least one of body movement, heartbeat, or breathing indicated by the first reflected signal and at least one of body movement, heartbeat, or breathing indicated by the second reflected signal.”
Breed (‘261) teaches “the circuit is configured to detect the first target and the second target on the basis of at least one of body movement, heartbeat, or breathing indicated by the first reflected signal and at least one of body movement, heartbeat, or breathing indicated by the second reflected signal (paragraph 564: Motion of objects in the rear seat can also be determined using radar sensors. For example, if the radar sensors are directed toward a particular area and/or are provided with the ability to detect motion in a predetermined frequency range, they can be used to determine the presence of children or pets left in the vehicle, i.e., by detecting heartbeat or other body motions such as movement of the chest cavity).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Yukumatsu et al. (‘377)/Moenkemueller (‘189)  with the teaching of  Breed (‘261) for more reliable detection of living object/passenger [Breed (‘261) – para 14].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (US 2012/0194377 A1)/Moenkemueller (uS 2019/0092189 A1), and further in view of Kim et al. (US 2019/0152346 A1).
Regarding Claim 5, which is dependent on claim 2, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 2. Yukumatsu et al. (‘377)/Moenkemueller (‘189) does not explicitly disclose “the circuit is configured to determine whether each of the first target and the second target is detectable, on the basis of a reflected signal from a reference indicator arranged in the indoor space in accordance with arrangement of the first seat and a second seat.”
Kim et al. (‘346) teaches “the circuit is configured to determine whether each of the first target and the second target is detectable, on the basis of a reflected signal from a reference indicator arranged in the indoor space in accordance with arrangement of the first seat and a second seat (paragraph 102: If determining that the location of the front seat 11 is the reference location in operation S140, that is, if determining that a position in the front-rear direction of the front seat 11 and an angle of a front seat backrest 15 are a reference positon and a reference angle, respectively, the object detection apparatus 100 may control the sensor 120. In this case, in operation S160, the sensor 120 may detect an object around the rear seat 21; paragraph 103:  meanwhile, if determining that the location of the front seat 11 is not the reference location in operation S140, in operation S150, the object detection apparatus 100 may compare the location of the front seat 11 with the reference location and may adjust the location of the front seat 11 based on the compared result. In this case, the object detection apparatus 100 may adjust a position in the front-rear direction of the front seat 11 to a reference positon and may adjust an angle of the front seat backrest 15 to a reference angle. Of course, the object detection apparatus 100 may adjust only a positon in the front-rear direction of the front seat 11 or may adjust only an angle of the front seat backrest 15; paragraph 104: Herein, if the adjusted position in the front-rear direction of the front seat 11 and the adjusted angle of the front seat backrest 15 are the reference positon and the reference angle, respectively, the object detection apparatus 100 may control the sensor 120. In this case, in operation S160, the sensor 120 may detect an object around the rear seat 21).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Yukumatsu et al. (‘377)/Moenkemueller (‘189) with the teaching of Kim et al. (‘346) enhance the accuracy of detecting an object around a rear seat by a sensor by adjusting a location of a front seat before detecting the object around the rear seat by the sensor [Kim et al. (‘346) .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (US 2012/0194377 A1)/Moenkemueller (uS 2019/0092189 A1), and further in view of Breed (US 2008/0195261 A1).
Regarding Claim 6, which is dependent on claim 2, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 2. Yukumatsu et al. (‘377)/Moenkemueller (‘189) does not explicitly disclose “the circuit is configured to determine whether each of the first target and the second target is detectable, on the basis of a detection result of at least one of an angle sensor that detects a reclining angle of the first seat and/or a position sensor that detects a sliding position of the first seat in a forward or backward direction.”
Breed (‘261) teaches “the circuit is configured to determine whether each of the first target and the second target is detectable, on the basis of a detection result of at least one of an angle sensor that detects a reclining angle of the first seat and/or a position sensor that detects a sliding position of the first seat in a forward or backward direction (paragraph 97: FIG. 19(b) is a diagram similar to FIG. 19(a) showing a step of extracting data based on the normalized reflected waves and a step of weighting the extracted data by employing the data of the seat track position detecting sensor, the data of the reclining angle detecting sensor, and the data of the weight sensor).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Yukumatsu et al. (‘377)/Moenkemueller (‘189) with the teaching of  Breed (‘261) for detection of target/passenger more precisely.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. (US 2012/0194377 A1)/Moenkemueller (US 2019/0092189 A1), and further in view of Lee (US 2006/0092080 A1).
Regarding Claim 8, which is dependent on claim 7, Yukumatsu et al. (‘377)/Moenkemueller (‘189) discloses the radar apparatus of claim 7. Yukumatsu et al. (‘377)/Moenkemueller (‘189) does not explicitly disclose “a portion of the substrate where the first antenna element group is provided has a smaller thickness than a rest of the substrate.”
Lee (‘080) teaches “a portion of the substrate where the first antenna element group is provided has a smaller thickness than a rest of the substrate (Fig. 3a-3d; paragraph 91: the thickness of the insulating substrate 603a on the back side of the ground plane 602 is shown larger than the thickness of the insulating substrate 603 on the top side of the ground plane 602 so as to improve bandwidth and efficiency, which can be employed with other antenna configurations described herein).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar apparatus of Yukumatsu et al. (‘377)/Moenkemueller (‘189)  with the teaching of  Lee (‘080) to improve efficiency of the antenna in target detection [Lee (‘080)  – para 91].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Breed et al. (US 7,147,246 B2) describes that a recording of the output of transducers 364 and 365 is made of the open window without an object in the space between the window edge and the top of the window frame. When in operation, the transducers 364 and 365 receive the return signal from the space it is monitoring and compares that signal with the stored signal referenced above. This is done by processor 366. If the difference between the test signal and the stored signal indicates that there is a reflecting object in the monitored space, the window is prevented from closing in the express close mode. If the window is part way up, a reflection will be received from the 
Tupin Jr. (US 10398342) discloses impedance matching transformer for coupling ultra wideband radar transceiver to a human body.
WO 2018101082 discloses radar device.
DE102009042509 discloses an antenna device for radar.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648